DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, there appears to be a lack of antecedent basis for “the sole structural connection of the outer grip portion”.
In claim 1, it is unclear from the claim language whether or not the very end of the claim from “a first connection connecting…” to “to the shut-face panel” is intended to further limit “the sole structural connection of the outer grip portion” as presented earlier in the claim.
In claim 2, it is unclear what the intended structural and/or functional purpose is for the “hook structure” in the context of the claim language. 
In claim 8, it is unclear what the intended structural and/or functional purpose is for the “rigid link” in the context of the claim language. 
In claim 14, the functional purpose of the “gap” is not fully understood in the context of the claim language.
The same or similar 112 issues as above are found through several of the remaining claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al., US Patent 2015/0123409A1.
Regarding claim 1, Lange at least broadly provides or suggest essentially all of the claim limitations, including a vehicle door comprising a door structure 116 having forward and rearward portions and inherently including an internal door structure (as conventional), and an outer panel having forward and rearward edges, a lower edge extending between the forward and rearward edges, and an upper edge extending horizontally along a belt line of the vehicle door between the forward and rearward portions, the door structure further including a window frame having an upright rear pillar attached to the internal door structure and extending upwardly above the rearward edge, the window frame including an upper portion having a rearward end attached to an upper end of the upright pillar, and a forward end attached to the internal door structure adjacent an upper portion of the forward edge of the outer panel; whereby the door structure forms a window opening above the belt line of the vehicle door, and wherein the internal door structure includes a belt reinforcement extending along an inner side of the outer panel adjacent the upper edge of the outer panel, wherein the belt reinforcement is spaced inwardly from the upper edge of the outer panel, the door structure including an upright rearwardly-facing shut-face panel (all being conventional to the design of common vehicle door structures—see figure 1). 
Regarding claim 1, Lange also provides a rigid handle structure (see figure 4) having what is broadly considered an elongated horizontal portion 132 and a transverse connecting portion (near 138) extending outward from the elongated horizontal portion, and a cantilevered outer grip portion (including 160) extending horizontally rearwardly from the forward portion whereby the forward portion comprises the sole structural connection of the outer grip portion to the door structure; a first connector (including 140, 144) connecting the elongated horizontal portion of the rigid handle structure to the belt reinforcement adjacent the transverse connecting portion (at least indirectly);
Regarding claim 1, Lange does not teach a second connector connecting the elongated horizontal portion of the rigid handle structure to the shut-face panel.  However, it has been held that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to include one or more additional connectors for the handle, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Such a modification is not critical to the design and would have produced no unexpected results.  Reasons for including additional connection(s) could include alternative forms of connection, such as alignment projections engaging corresponding recesses, snap fit engagement, as well as improving the strength of the attachment of the handle, each of which are well known in the art.  Note also that the resulting thirded connection would at least be indirectly connected to the shut-face panel as claimed. 
Regarding claim 12, although an electrically powered door opening mechanism including a plunger may not be explicitly provided by Lange, the examiner serves Official Notice that the use of such structure in vehicle door applications is very old and well known in the art, as a means of providing an automated door opening feature for vehicles.  It would have been obvious for one having ordinary skill in the art to have modify the device of Lange in this way, for the purpose of providing means of an automated door opening feature for the vehicle.  
Regarding claim 13, such latch devices are highly well known and obvious to the design of Lange.
Claims 14 and 15 are rejected using the same or similar reasoning as the above rejections.
Claim 19 is provided by Lange.
Regarding claim 20, the claimed method is obvious to the design of Lange. 

Allowable Subject Matter
Claims 2-7, 9-11, and 16-18, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675